DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11251654 in view of Partovi (US2011/0050164). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 19, US11251654 claim 1 recites a system including the computer mouse and modular insert as recited, but does not explicitly recite the wireless transceiver configured to control electromagnetic power coupling between the modular insert and an external source of the wirelessly received power; and the mouse including energy storage device, wherein the computer mouse operates on the wirelessly received power when the modular insert is coupled to the computer mouse, and wherein the computer mouse operates on power received from the energy storage device when the modular insert is not coupled to the computer mouse. Partovi, however, teaches that it is known in the art of wireless power receiver devices with removable wireless power receiver module to provide wireless power transceiver with the removable receiver to control wireless power transfer with corresponding charger (see Partovi: [0071-0074], [0089], [0175], [0192], Figs. 2, 6, 31 regarding wireless communication of charger signal via separate data channel and transceiver of the wireless power receiver to control wireless power transfer) and also for the host device to include its own energy storage device such that the host operates with wirelessly received power when removable receiver is inserted and operates on power from energy storage device otherwise (see Partovi: [0084], [0182], [0184], [0192], Figs. 2, 6, 31 regarding removable wireless power receiver with corresponding connection to host device's battery to provide wireless power when connected, the host device battery otherwise used normally to operate the device; note also rejection under 35 USC 112(a) below regarding current understanding/support for the claim limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent to further include the standard known wireless power features taught by Partovi for purposes of enabling the system to interact and control wireless power transmission from corresponding wireless power transmitter and to provide standard host device design to include its own energy storage for operation when wireless power is not being provided (see Partovi: [0071-0074], [0089], [0175], [0182], [0184], [0194]).  
Re claims 20-27, US11251654 claim 1 in view of Partovi further teaches the recited features, including details of rechargeable battery (see Partovi: [0084], [0166]], [0182], [0184], [0192], Figs. 2, 6, 31, regarding rechargeable host device battery and well-known lithium-ion battery type), and the removable modular insert further including second energy storage device and processors providing control thereof generally (see Partovi: [0071-0074], [0084], [0166]], [0182], [0184], [0192], Figs. 2, 6, 31 regarding removable module further including its own energy storage to power module circuitry or provide supplemental power to host battery, and host device core functions/processors and the regulation/communication/control circuit in the wireless power receiver controlling wireless power reception as is also applied to the module battery; additionally Official Notice is hereby taken that supercapacitors are well-known equivalent energy storage devices obvious to substitute as the second energy storage device of the removable module suggested by Partovi).
Re claim 28, US11251654 claim 1 in view of Partovi teaches the recited features (see US11251654 claim 1 regarding transmitting data on relative mouse position; see discussion of claim 19 above regarding remaining limitations which are essentially the same, and also rejection under 35 USC 112(a) below for current understanding of the limitation).
Re claims 29-36, US11251654 claim 1 in view of Partovi teaches the further recited features which essentially correspond to the same limitations recited in claims 20-27 as discussed above.
Re claims 37-38, US11251654 claim 1 in view of Partovi teaches the recited features (see discussion of claims 19, 23 above regarding corresponding limitations which are essentially the same).

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 11223230 in view of Partovi (US2011/0050164). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 19, US11223230 claim 1 recites a system including the computer mouse and modular insert as recited, but does not explicitly recite the wireless transceiver configured to control electromagnetic power coupling between the modular insert and an external source of the wirelessly received power; and the mouse including energy storage device, wherein the computer mouse operates on the wirelessly received power when the modular insert is coupled to the computer mouse, and wherein the computer mouse operates on power received from the energy storage device when the modular insert is not coupled to the computer mouse. Partovi, however, teaches that it is known in the art of wireless power receiver devices with removable wireless power receiver module to provide wireless power transceiver with the removable receiver to control wireless power transfer with corresponding charger (see Partovi: [0071-0074], [0089], [0175], [0192], Figs. 2, 6, 31 regarding wireless communication of charger signal via separate data channel and transceiver of the wireless power receiver to control wireless power transfer) and also for the host device to include its own energy storage device such that the host operates with wirelessly received power when removable receiver is inserted and operates on power from energy storage device otherwise (see Partovi: [0084], [0182], [0184], [0192], Figs. 2, 6, 31 regarding removable wireless power receiver with corresponding connection to host device's battery to provide wireless power when connected, the host device battery otherwise used normally to operate the device; note also rejection under 35 USC 112(a) below regarding current understanding/support for the claim limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent to further include the standard known wireless power features taught by Partovi for purposes of enabling the system to interact and control wireless power transmission from corresponding wireless power transmitter and to provide standard host device design to include its own energy storage for operation when wireless power is not being provided (see Partovi: [0071-0074], [0089], [0175], [0182], [0184], [0194]).  
Re claims 20-27, US11223230 claims 1, 6 in view of Partovi further teaches the recited features, including details of rechargeable battery (see Partovi: [0084], [0166]], [0182], [0184], [0192], Figs. 2, 6, 31, regarding rechargeable host device battery and well-known lithium-ion battery type), and the removable modular insert further including second energy storage device and processors providing control thereof generally (see US11223230 claim 6, and see Partovi: [0071-0074], [0084], [0166]], [0182], [0184], [0192], Figs. 2, 6, 31 regarding removable module further including its own energy storage to power module circuitry or provide supplemental power to host battery, and host device core functions/processors and the regulation/communication/control circuit in the wireless power receiver controlling wireless power reception as is also applied to the module battery; additionally Official Notice is hereby taken that supercapacitors are well-known equivalent energy storage devices obvious to substitute as the second energy storage device of the removable module suggested by Partovi).
Re claim 28, US11223230 claim 1 in view of Partovi teaches the recited features (see US11223230 claim 1 regarding transmitting data on relative mouse position; see discussion of claim 19 above regarding remaining limitations which are essentially the same).
Re claims 29-36, US11223230 claims 1, 6 in view of Partovi teaches the further recited features which essentially correspond to the same limitations recited in claims 20-27 as discussed above.
Re claims 37-38, US11223230 claims 1, 6 in view of Partovi teaches the recited features (see discussion of claims 19, 23 above regarding corresponding limitations which are essentially the same).

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10622824 in view of Partovi (US2011/0050164). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 19, US10622824 claim 1 recites a system including the computer mouse and modular insert as recited, but does not explicitly recite the wireless transceiver configured to control electromagnetic power coupling between the modular insert and an external source of the wirelessly received power; and the mouse including energy storage device, wherein the computer mouse operates on the wirelessly received power when the modular insert is coupled to the computer mouse, and wherein the computer mouse operates on power received from the energy storage device when the modular insert is not coupled to the computer mouse. Partovi, however, teaches that it is known in the art of wireless power receiver devices with removable wireless power receiver module to provide wireless power transceiver with the removable receiver to control wireless power transfer with corresponding charger (see Partovi: [0071-0074], [0089], [0175], [0192], Figs. 2, 6, 31 regarding wireless communication of charger signal via separate data channel and transceiver of the wireless power receiver to control wireless power transfer) and also for the host device to include its own energy storage device such that the host operates with wirelessly received power when removable receiver is inserted and operates on power from energy storage device otherwise (see Partovi: [0084], [0182], [0184], [0192], Figs. 2, 6, 31 regarding removable wireless power receiver with corresponding connection to host device's battery to provide wireless power when connected, the host device battery otherwise used normally to operate the device; note also rejection under 35 USC 112(a) below regarding current understanding/support for the claim limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent to further include the standard known wireless power features taught by Partovi for purposes of enabling the system to interact and control wireless power transmission from corresponding wireless power transmitter and to provide standard host device design to include its own energy storage for operation when wireless power is not being provided (see Partovi: [0071-0074], [0089], [0175], [0182], [0184], [0194]).  
Re claims 20-27, US10622824 claim 1 in view of Partovi further teaches the recited features, including details of rechargeable battery (see Partovi: [0084], [0166]], [0182], [0184], [0192], Figs. 2, 6, 31, regarding rechargeable host device battery and well-known lithium-ion battery type), and the removable modular insert further including second energy storage device and processors providing control thereof generally (see Partovi: [0071-0074], [0084], [0166]], [0182], [0184], [0192], Figs. 2, 6, 31 regarding removable module further including its own energy storage to power module circuitry or provide supplemental power to host battery, and host device core functions/processors and the regulation/communication/control circuit in the wireless power receiver controlling wireless power reception as is also applied to the module battery; additionally Official Notice is hereby taken that supercapacitors are well-known equivalent energy storage devices obvious to substitute as the second energy storage device of the removable module suggested by Partovi).
Re claim 28, US10622824 claim 1 in view of Partovi teaches the recited features (see US10622824 claim 1 regarding transmitting data on relative mouse position; see discussion of claim 19 above regarding remaining limitations which are essentially the same).
Re claims 29-36, US10622824 claim 1 in view of Partovi teaches the further recited features which essentially correspond to the same limitations recited in claims 20-27 as discussed above.
Re claims 37-38, US10622824 claim 1 in view of Partovi teaches the recited features (see discussion of claims 19, 23 above regarding corresponding limitations which are essentially the same).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claims 19, 28 (and claims dependent thereon), the presently claimed limitations: "wherein the computer mouse operates on the wirelessly received power when the modular insert is coupled to the computer mouse, and wherein the computer mouse operates on power received from the energy storage device when the modular insert is not coupled to the computer mouse" (and also the similar recitation of the last two paragraphs of claim 28 regarding the on-board energy storage device) appear to potentially raise issues under 35 USC 112(a) for lack of written description support. The most relevant portions of the Specification appear to be [0044], [0050], [0065], Fig. 5, which generally disclose the mouse including its own internal battery, and some instances where wireless power transmission from the base device will cease. However, the Specification does not appear to disclose any further details of if/how the mouse and its internal battery would operate while the modular insert is removed, nor any details of how the mouse and its internal battery would operate when not on the base device. It is not apparent if the claimed limitations are supported elsewhere in the disclosure, or meant to be inherent/implied features understood in light of well-known mouse features that are currently not explicitly recited. It is recommended that Applicant provide specific citation to portions of the Specification/Drawings supporting the intended limitations, provide explicit statement on record of any well-known relevant facts, and provide explanation as to how one of skill in the art would thereby understand how the disclosure supports the intended features. Otherwise, it is recommended the claims be amended to correspond with limitations supported by the Specification/Drawings with appropriate explanation of support. Note also that presently during examination it is presently understood that the device having its own energy storage device separate from the modular insert generally implies the ability to operate with the stored energy while the insert is removed, and also while wireless power is not being transferred.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-27, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US2014/0302782) in view of Burr (US2003/0103039), further in view of Partovi (US2011/0050164).
Re claim 19, Raab teaches a system (see Raab: Figs. 1-2) comprising: 
a host device (host device <350>, see Raab: [0072-0076], [0093-0096], Figs. 2B) including: 
a housing defining a cavity (see Raab: [0068-0072], [0075-0076], [0142], Figs. 1A-C, 2B regarding host device including a space/cavity for insertion of wireless power receiver, necessarily formed in an accessible portion of the housing/overall outer structure of the device); and 
an energy storage device (host device electrical load <340> including power storage unit, see Raab: [0094], [0103], Fig. 2B regarding chargeable power storage of host device) operable to store electrical power; and 
a modular insert (removable wireless power receiver <100>, see Raab: [0075-0076], [0080-0084], Figs. 1A-C, 2B) including: 
a receiving coil (secondary inductor <120>, see Raab: [0081-0082], [0098-0099], Figs. 1A-C, 2B regarding secondary inductor for wireless power reception) operable to wirelessly receive power; 
a wireless transceiver (NFC circuit <160>, see Raab: [0104-0105], [0107-0108], Fig. 2B-C regarding NFC circuit for data reception and transmission; note the NFC circuit components inherently require power to operate which are implied to be provided either directly or indirectly from the wirelessly received power used to charge the host device) configured to be powered by the wirelessly received power of the receiving coil, 
wherein the host device is configured to non-destructively mechanically and electrically couple and decouple with the modular insert at the cavity (see Raab: [0068-0072], [0075-0076], [0080-0084], [0090], Figs. 1A-C, 2B regarding wireless power receiver being removably inserted into port of the host device to provide power via contacts), 
wherein the host device operates on the wirelessly received power when the modular insert is coupled to the host device, and 
wherein the host device operates on power received from the energy storage device when the modular insert is not coupled to the host device (see Raab: [0083], [0086], [0090], [0094], [0103], Figs. 1A-C, 2B regarding providing wirelessly received power to host device when wireless power receiver is connected, and the host device having respective power storage unit allowing for it to operate including when wireless power receiver is not inserted; see also rejection under 35 USC 112(a) above regarding current interpretation of the operations). See Raab: [0068-0076], [0080-0086], [0090], [0093-0096], [0098-0099], [0103-0104], [0142], Figs. 1-2.
Although Raab generally suggests that the removable wireless power receiver insert may be applied to a wide variety of host electronic devices (see Raab: [0074]), Raab does not explicitly specify a computer mouse as one of the example devices. Burr, however, teaches that it is known in the art of wireless power receiving devices and computer mice that it is known to implement a mouse with onboard battery to have wireless power receiving coil to wirelessly charge the battery from corresponding external source of wirelessly received power incorporated in base mousepad upon which the mouse operates on (see Burr: [0004], [0018-0020], [0033-0037], Figs. 1, 4 regarding mousepad charger and battery-powered mouse including receiving coil for charging battery and operating further load circuitry by wirelessly received power). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raab and Burr by having the removable wireless power receiver insert design of Raab be applied to the specific, known, wirelessly chargeable mouse application taught by Burr to achieve the predictable result of enabling host device/mouse to be designed to operate with a separately provided and removable wireless power reception circuitry (see Raab: [0074], [0090]; Burr: [0033-0037]). Note that the combination with Burr also provides further additional suggestion to design the system such that the computer mouse operates on the wirelessly received power when the modular insert is coupled to the computer mouse, and wherein the computer mouse operates on power received from the energy storage device when the modular insert is not coupled to the computer mouse (see Burr: [0034-0037], Fig. 4 regarding received wireless power used to operate load circuitry directly or indirectly by stored battery, and the mouse capable of operating using only battery power when wireless power is not being received).
Although Raab generally discloses the modular insert including a wireless transceiver and generally discloses the modular insert communicating with the charger to control electromagnetic power coupling for charging, Raab does not explicitly disclose the wireless transceiver being used for this purpose (see Raab: [0104-0105], [0107-0108], Fig. 2B-C regarding reception circuit communicating feedback signals for regulating wireless charging/coupling, and NFC circuit for general data reception and transmission). Partovi, however, further teaches that it is known in the art of wireless power transmission systems for the wireless power receiver to include a wireless transceiver configured to be powered by the wirelessly received power of the receiving coil and control electromagnetic power coupling between the modular insert and an external source of the wirelessly received power (see Partovi: [0071-0074], [0089], [0175], [0182], [0184-0185], [0192], Figs. 2, 6, 31 regarding wireless communication of charger signal/CS via separate data channel and transceiver of the wireless power receiver to control wireless power transfer, and transceiver components part of removable wireless receiver generally able to be powered by wirelessly received power). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raab in view of Burr to further incorporate the teachings of Partovi by providing wireless transceiver used to control electromagnetic power coupling with wireless power transmitter source as recited for purposes of providing known, equivalent means of controlling and regulating amount or timing of wireless power reception based on state of the receiving device or load (see Partovi: [0071-0074], [0089]; see also Raab: [0104-0105]).
Re claims 20-22, Raab in view of Burr, further in view of Partovi, teaches the system of claim 19, wherein the energy storage device of the computer mouse is a rechargeable battery; wherein the energy storage device of the computer mouse is operable to be recharged via the wirelessly received power received via the modular insert (see Raab: [0094], [0103], Fig. 2B regarding chargeable power storage of host device charged by wirelessly received power; see also Burr: [0033], Fig. 4 regarding rechargeable battery <34>); wherein the rechargeable battery is comprised of a nickel-cadmium, a nickel-metal hydride, or a lithium ion (see Raab: [0094] regarding use with various electrochemical cells, and see Partovi: [0166-0167] regarding well-known rechargeable battery chemistries including Li-Ion and NiCd; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Partovi by implementing or substituting the rechargeable energy storage with well-known equivalent battery chemistries as exemplified by Partovi to yield predictable result of providing means for electro-chemically storing wirelessly received power for the device's use).
Re claims 23-24, Raab in view of Burr, further in view of Partovi, teaches the system of claim 20. Partovi further teaches that it is known in the art of wireless power transmission systems with removably connectable wireless power receiver module for the module to further include a second energy storage device configured to store the wirelessly received power (see Partovi: [0182], [0184-0185], [0192], Fig. 31 regarding attachable wireless power receiver module providing wireless power receiver functionality together with further features and its own rechargeable battery to power the receiver module's functions and also to provide supplemental power to the attached host device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Raab in view of Burr, further in view of Partovi, to further incorporate the teachings of Partovi by including a second energy storage device in the modular insert as recited for purposes of allowing the modular insert to have additional beneficial functions such as providing supplemental battery power to the host device or to help power additional functions of the modular insert (see Partovi: [0182], [0184-0185]). Although Partovi does not explicitly mention the second energy storage device being a supercapacitor, use of supercapacitors as equivalent rechargeable energy storage device is well-known in the art as exemplified by Raab (see Raab: [0094] regarding various equivalent power storage devices including supercapacitors), and it would therefore be further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second energy storage device implemented as a supercapacitor as a known, equivalent component for rechargeable energy storage.
Re claims 25-27, Raab in view of Burr, further in view of Partovi teaches the system of claim 19, wherein the computer mouse includes one or more processors operable to control the computer mouse including operation of the energy storage device (see Burr: [0034], [0036], Fig. 4 regarding mouse load circuitry <136> and secondary electronics <132> for controlling mouse normal operations and when power from battery is used, i.e. requiring controller or equivalent processor for the control; see also Raab: [0030-0031], [0251] regarding equivalence of processors for performing control and similarly host device having processor for controlling energy storage device); wherein the modular insert includes a second one or more processors operable to control the modular insert including controlling a flow of the wirelessly received power from the external source (see Raab: [0030-0031], [0104-0105], Fig. 2B regarding providing ASIC/equivalent processor on removable wireless power receiver to provide feedback control to the wireless power transmitter; see also Partovi: [0071-0074], [0089], [0222], Figs. 2, 6 regarding regulation-communication-control circuit/processor regarding wireless power receiver control circuit for control of communicating charger signal/CS to control wireless power transfer); wherein the modular insert includes a second energy storage device configured to store the wirelessly received power, and wherein the second one or more processors are further operable to control the modular insert including operation of the second energy storage device (see Partovi: [0182], [0184-0185], [0192], Fig. 31 and discussion of claim 23 above regarding obviousness of providing second energy storage device in the modular insert; note second processor control of wirelessly transmitted power as discussed above thereby control operation of second energy storage device which also stores the wirelessly received power).
Re claim 37, Raab in view of Burr, further in view of Partovi, teaches a modular insert (removable wireless power receiver <100>, see Raab: [0075-0076], [0080-0084], Figs. 1A-C, 2B) comprising: 
a receiving coil (secondary inductor <120>, see Raab: [0081-0082], [0098-0099], Figs. 1A-C, 2B regarding secondary inductor for wireless power reception) operable to wirelessly receive power; and 
a wireless transceiver (see Raab: [0104-0105], [0107-0108], Fig. 2B-C, Partovi: [0071-0074], [0089], [0175], [0182], [0184-0185], [0192], Figs. 2, 6, 31, and discussion of claim 19 above regarding obviousness of providing separate transceiver and data channel for wireless communication of charger signal/CS to control wireless power transfer, and transceiver components part of removable wireless receiver generally able to be powered by wirelessly received power) configured to be powered by the wirelessly received power of the receiving coil and control electromagnetic power coupling between the modular insert and a base device (corresponding wireless power outlet <200>, see Raab: [0097-0098], Fig. 2B; see also Burr: [0018-0020], Fig. 1 regarding wireless power transmitter implemented as part of mousepad) providing the wirelessly received power, 
wherein the modular insert is configured to non-destructively mechanically and electrically couple and decouple with a computer mouse (see Raab: [0068-0072], [0075-0076], [0080-0084], [0090], Figs. 1A-C, 2B regarding wireless power receiver being removably inserted into port of the host device to provide power via contacts; see Burr: [0004], [0018-0020], [0033-0037], Figs. 1, 4 and discussion of claim 19 above regarding obviousness of implementation to mouse application specifically), 
wherein the modular insert provides the wirelessly received power to the computer mouse when the modular insert is coupled to the computer mouse and when the computer mouse is moving along a surface of the base device (see Raab: [0083], [0086], [0090], [0094], [0103], Figs. 1A-C, 2B regarding providing wirelessly received power to host device when wireless power receiver is connected; see also Burr: [0018-0020], [0033-0037], Figs. 1, 4 regarding wireless power provided to mouse while in use on the mousepad/base device including the wireless power transmitting coil). See Raab: [0068-0076], [0080-0086], [0090], [0093-0096], [0098-0099], [0103-0104], [0142], Figs. 1-2; Partovi: [0071-0074], [0089], [0175], [0182], [0184-0185], [0192], Figs. 2, 6, 31; Burr: [0004], [0018-0020], [0033-0037], Figs. 1, 4; and discussion of claim 19 above regarding corresponding limitations.
Re claim 38, Raab in view of Burr, further in view of Partovi teaches the modular insert of claim 37 further comprising an energy storage device configured to store the wirelessly received power and provide stored power to operate the computer mouse (see Partovi: [0182], [0184-0185], [0192], Fig. 31 and discussion of claim 23 above regarding obviousness of providing second energy storage device in the modular insert).

Claim(s) 28-31, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US2014/0302782) in view of Burr (US2003/0103039), further in view of Bae (US20200076233).
Re claim 28, Raab teaches a method of operating a host device (host device <350>, see Raab: [0072-0076], [0093-0096], Figs. 2B) comprising: 
receiving a modular insert (removable wireless power receiver <100>, see Raab: [0075-0076], [0080-0084], Figs. 1A-C, 2B) within a cavity (see Raab: [0068-0072], [0075-0076], [0098], [0142], Figs. 1A-C, 2B regarding host device including a space/cavity for insertion of wireless power receiver, such that the secondary inductor aligns with primary inductor of the wireless power outlet when placed on top of) of the host device, the cavity configured to receive the modular insert in an orientation such that a receiving coil (secondary inductor <120>) of the modular insert aligns with a transmitting coil (primary inductor <220>) for wireless power transfer from a base device (wireless power outlet) when the host device is operating on the base device, 
wherein the modular insert includes a wireless transceiver (NFC circuit <160>, see Raab: [0104-0105], [0107-0108], Fig. 2B-C regarding NFC circuit for data reception and transmission; note the NFC circuit components inherently require power to operate which are implied to be provided either directly or indirectly from the wirelessly received power used to charge the host device) operable to be powered via wirelessly received power from the base device by the receiving coil; 
operating the host device via power received by an on-board energy storage device (host device electrical load <340> including power storage unit, see Raab: [0094], [0103], Fig. 2B regarding chargeable power storage of host device) configured within the host device when the host device is not operating on the base device; and 
operating the host device via power received by the wirelessly received power when the host device is on a surface of the base device (see Raab: [0083], [0086], [0090], [0094], [0098], [0103], Figs. 1A-C, 2B regarding providing wirelessly received power to host device when  placed on/near the wireless power outlet, and the host device having respective power storage unit allowing for it to operate including when wireless power is not being received; see also rejection under 35 USC 112(a) above regarding current interpretation of the operations). See Raab: [0068-0076], [0080-0086], [0090], [0093-0099], [0103-0104], [0142], Figs. 1-2.
Although Raab generally suggests that the removable wireless power receiver insert may be applied to a wide variety of host electronic devices (see Raab: [0074]), Raab does not explicitly specify a computer mouse as one of the example devices. Burr, however, teaches that it is known in the art of wireless power receiving devices and computer mice that it is known to implement a mouse with onboard battery to have wireless power receiving coil to wirelessly charge the battery from corresponding external source of wirelessly received power incorporated in base mousepad upon which the mouse operates on (see Burr: [0004], [0018-0020], [0033-0037], Figs. 1, 4 regarding mousepad charger and battery-powered mouse including receiving coil for charging battery and operating further load circuitry by wirelessly received power); and operating the computer mouse via power received by an on-board energy storage device configured within the computer mouse when the computer mouse is not operating on the base device; and operating the computer mouse via power received by the wirelessly received power when the computer mouse is moving along a surface of the base device (see Burr: [0033-0037], Fig. 4 regarding mouse able to operate using battery power when charged and removed from the mousepad, and operating via wireless powering of load circuitry or with the battery when on the mousepad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raab and Burr by having the removable wireless power receiver insert design of Raab be applied to the specific, known, wirelessly chargeable mouse application taught by Burr to achieve the predictable result of enabling host device/mouse to be designed to operate with a separately provided and removable wireless power reception circuitry (see Raab: [0074], [0090]; Burr: [0033-0037]). Note that the combination with Burr also provides further additional suggestion to have the modular insert in an orientation such that a receiving coil of the modular insert aligns with a transmitting coil for wireless power transfer from a base device when the computer mouse is operating on the base device (see Raab: [0098] regarding receiver coil insert being aligned with the corresponding transmitter coil, and Burr: [0018-0020], Fig. 1 regarding orientation of receiver coil and transmitter coil of base device for alignment in the intended mouse and mousepad application).
Although Raab generally discloses the modular insert including a wireless transceiver, Raab in view of Burr does not explicitly disclose or suggest the wireless transceiver being used for transmitting data corresponding to a position of the computer mouse relative to the base device (see Raab: [0107-0108], [0285], Fig. 2B-C regarding NFC circuit for general data reception and transmission). Bae, however, teaches that it is known in the art of wirelessly powered mice operating on base device/mousepad to have a wireless transceiver transmit data corresponding to a position of the computer mouse relative to the base device (see Bae: [0217-0221], [0228-0234], [0237-0240], [0243-0250], Fig. 9 regarding second-second communication unit <300C-2> communicating mouse motion sensor information to control base device transmitter coil selection for better wireless power coupling with the mouse as it moves). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Raab in view of Burr to incorporate the teachings of Bae by having the modular insert transceiver configured to transmit data corresponding to computer mouse position as recited for purposes of providing data feedback for maintaining better wireless power transmission coupling in intended mouse application (see Bae: [0228-0234], [0237-0240], [0243-0250], Fig. 9).
Re claims 29-31, Raab in view of Burr, further in view of Bae, teaches the method of claim 28, wherein the energy storage device of the computer mouse is a rechargeable battery; wherein the energy storage device of the computer mouse is operable to be recharged via the wirelessly received power received via the modular insert (see Raab: [0094], [0103], Fig. 2B regarding chargeable power storage of host device charged by wirelessly received power; see also Burr: [0033], Fig. 4 regarding rechargeable battery <34>); wherein the rechargeable battery is comprised of a nickel-cadmium, a nickel-metal hydride, or a lithium ion (see Raab: [0094] regarding use with various electrochemical cells; Official Notice is hereby taken that Li-Ion and NiCd are well-known, equivalent rechargeable battery chemistries, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further implement or substitute the rechargeable energy storage with well-known equivalent battery chemistries to yield predictable result of providing means for electro-chemically storing wirelessly received power for the device's use).
Re claims 34-35, Raab in view of Burr, further in view of Bae, teaches the method of claim 28, wherein the computer mouse includes one or more processors operable to control the computer mouse including operation of the energy storage device (see Burr: [0034], [0036], Fig. 4 regarding mouse load circuitry <136> and secondary electronics <132> for controlling mouse normal operations and when power from battery is used, i.e. requiring controller or equivalent processor for the control; see also Raab: [0030-0031], [0251] regarding equivalence of processors for performing control and similarly host device having processor for controlling energy storage device); wherein the modular insert includes a second one or more processors operable to control the modular insert including controlling a flow of the wirelessly received power from the external source (see Raab: [0030-0031], [0104-0105], Fig. 2B regarding providing ASIC/equivalent processor on removable wireless power receiver to provide feedback control to the wireless power transmitter; see also Bae: [0228-0234], [0237-0240], [0243-0250], Fig. 9 regarding second controller <300C-3> for controlling the data transmission used to provide feedback control of the wireless power transmission).

Claim(s) 32-33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab in view of Burr, further in view of Bae, as applied respectively above, further in view of Partovi (US2011/0050164).
Re claims 32-33, Raab in view of Burr, further in view of Bae, teaches the method of claim 28 but does not teach or suggest the removable modular insert further having a second energy storage device on the scale of a supercapacitor (note though that Raab broadly does suggest the removable modular insert including a capacitor/some energy storage device, see Raab: Fig. 3). Partovi, however, teach that it is known in the art of wireless power transmission systems with removably connectable wireless power receiver module for the module to further include a second energy storage device configured to store the wirelessly received power (see Partovi: [0182], [0184-0185], [0192], Fig. 31 regarding attachable wireless power receiver module providing wireless power receiver functionality together with further features and its own rechargeable battery to power the receiver module's functions and also to provide supplemental power to the attached host device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Raab in view of Burr, further in view of Bae, to further incorporate the teachings of Partovi by including a second energy storage device in the modular insert as recited for purposes of allowing the modular insert to have additional beneficial functions such as providing supplemental battery power to the host device or to help power additional functions of the modular insert (see Partovi: [0182], [0184-0185]). Although Partovi does not explicitly mention the second energy storage device being a supercapacitor, use of supercapacitors as equivalent rechargeable energy storage device is well-known in the art as exemplified by Raab (see Raab: [0094] regarding various equivalent power storage devices including supercapacitors), and it would therefore be further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second energy storage device implemented as a supercapacitor as a known, equivalent component for rechargeable energy storage.
Re claim 36, Raab in view of Burr, further in view of Bae, further in view of Partovi teaches the method of claim 35, wherein the modular insert includes a second energy storage device configured to store the wirelessly received power, and wherein the second one or more processors are further operable to control the modular insert including operation of the second energy storage device (see Partovi: [0182], [0184-0185], [0192], Fig. 31 and discussion of claim 32 above regarding obviousness of providing second energy storage device in the modular insert; note second processor control of wirelessly transmitted power as discussed above thereby controls general operation of second energy storage device which also stores the wirelessly received power).

Conclusion
In summary, it is recommended Applicant address the noted Double Patenting issues, and also review the Specification/Drawings and provide explanation and statement of facts or amendment as appropriate to address the noted Written Description issue under 35 USC 112(a). Applicant should also consider the cited prior art of record which would appear to generally suggest that removable wireless power receiver inserts are known in the art, and the basic manner of application to a wirelessly powered mouse that would appear obvious to those of ordinary skill. If there is a particular combination of features or special operation of the wirelessly powered mouse with the removable wireless power receiver insert that Applicant believes is beyond what is obvious in light of the prior art suggestions, then it is recommended that the claims be amended to explicitly recite in detail the corresponding features and explanation provided why the combination of features is not obvious in light of the prior art (e.g. removable modular insert having wireless transceiver which adds wireless mouse/position data transmission function while inserted and the mouse functioning as wired mouse when not inserted, or other features unique to both mouse application with removable insert functions). Applicant may contact the examiner to discuss possible amendments or the office action as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836